Pee Curiam.
This case arises out of an automobile accident which occurred on August 14th, 1927, on the Hudson Boulevard, in *674Jersey City, at the intersection of Newark avenue. The plaintiff was an invitee in the automobile of the defendant Alma Abbruzzese, and is hence not chargeable with contributory negligence. The jury found in her favor.
. The present rule raises the question as to whether the verdict against John Gaynor and Charles L. Cangiano, the owner and driver of the bus, was against the weight of evidence. The testimony in the case indicates that the Abbruzzese car had come to a stop by reason of the traffic signal being against it. When the traffic light changed the driver of the Abbruzzese car and another testified that he indicated to the traffic officer that he desired to make a left-hand turn and that the officer then signaled for such turn. While making this turn the Abbruzzese car was struck by the bus. There was testimony in the case that the officer gave no such signal and that the driver of the Abbruzzese car attempted to cross in front of the bus and in doing so the accident occurred. The jury might have found either way from the testimony adduced. Hence, the court cannot disturb the finding. Boesch v. Kick, 97 N. J. L. 92, 97.
The rule will be discharged.